Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.	This action is responsive to the communication filed on 10/27/22.  Claims 12-32 are pending.
2.	Applicants' arguments filed 10/27/22 have been fully considered and they are deemed to be persuasive.  PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 12-24 and 28-31 are rejected under 35 U.S.C. 103(a) as being obvious by Tarin in view of Plattner et al (U.S. 20090240663 A1 hereinafter, “Plattner”).
6.	With respect to claim 12,
	Tarin discloses a method of operating a database engine as executed on a host computer system, wherein said database engine is responsive to database requests received with respect to database tables stored by persistent data stores accessible by said database engine, said method comprising:
responding, by an update processor, to update requests to store update tuple data with respect to a database table, wherein said update processor operates to store said update tuple data as a differential update in a positional delta tree provided as a write-store structure established within a memory store accessible by said update processor, and wherein said positional delta tree stores said differential update in a manner to identify a current tuple position where said differential update is to be applied in said database table; and
responding, by a query processor, to query requests to provide responsive tuple data, with respect to said database table, wherein said query processor operates to, in responding to at least one of the query requests, dynamically merge said update tuple data retrieved from said positional delta tree with stable tuple data retrieved from said database table based on said current tuple position and a position of tuple data read from said database table to provide the responsive tuple data (Tarin [0115] – [0138], [0161], claim 6 e.g. Storing Column Groups [0115] In a separate embodiment, the vertical subdivisions of the table that are cached are not individual columns, but several columns taken together. Updates [0116] There are three components of the data structures that are stored for the cached cluster architecture: 1) the primary representation of the data, consisting of the original base-table columns, 2) the permutation structures that connect sets of filter (or selection/restriction) columns to sets of projected columns, and 3) the cached data structures representing permuted copies of these projected columns.  All of these must be maintained in the presence of updates. [0117] Maintaining the original base table and the permutation structures in the presence of updates is equivalent to maintaining the base tables and indexes of a traditional database, and is well-understood. [0118] e.g. An update cycle is defined below in more detail, but essentially consists of accumulating changes to the database in a "live" area, and slowly folding these changes into the larger (and more slowly changing) base tables.  In sufficiently clever schemes, the individual existing structures do not have to be completely regenerated, but can be used as a shortcut to the final updated versions of those structures [0119] This can be made reliable in the presence of potential hardware problems by using and "old-master/new-master" technique, wherein a copy of the original structure is produced, with the desired modifications, and the original "old master" is only eliminated after the "new master" is completed and ready to be used. [0120] However, unless the updates are exceedingly rare, recopying the entire list for each modification is unnecessarily burdensome.  Furthermore, building up a sorted list in this fashion is an O(n2) process in the number of entries.  An obvious extension is simply to batch together a number of changes that must be made, sorting them in the appropriate order, and merging the new (usually much shorter) sorted list into the new master as it is being copied.  In addition, if the batch of modifications can also be queried, the fact that they have not been applied to the old master will not affect the overall results of queries, resulting in very low latency between requested modifications and their availability in the database. [0121] In one embodiment, the copy from old-master to new-master takes place as a background process operating at an adjustable priority to guarantee that it completes before the next such merge is necessary.  The priority of the merge process is dynamically adjusted depending on the arrival rate of records into the queryable queue.  The priority will start relatively low, but will be increased as more and more resources are consumed by processing queries on the recent arrivals.  The completion time of the merge process is projected based on the resources that it receives, to ensure that the overall query performance will never degrade to an unacceptable level due to the projected growth of the recent arrivals list in that time. [0122] In a simple embodiment of the current invention (and more broadly any value-instance-connectivity) database, support incremental updates are supported.  A simple method of updates is to incrementally load any new data into a new set of structures, and query both the old and the new sets of structures.  When this becomes inefficient, this invention will merge all of the data into one set of structures.  The following describes a simple method for doing this merge. [0123] One embodiment of this invention vertically partitions what the user considers a table into separate files for each column (or group of columns that are often queried together).  The values in the columns are replaced with VIDs, unique identifiers for each value, and stored as files called VID-lists.  In the simple implementation discussed above, the VIDs are integers indicating position in a sorted list (the value list, or V-list).  Counts of each value present, stored in sorted order of the values and cumulatively summed, called D-lists, are used as indicial numbers in a column that has been sorted by its values.  Permutation lists, consisting of a list of the row ids (RIDs) containing a given value, ordered by value, can be used, along with D-lists and V-lists, as indexes into the VID-lists.  In addition, they indicate how to sort a given unsorted column by its values.  This type of implementation is the one that will be used for a description of merging. [0124] Updates, consisting of "old" data plus "increment" data yielding "updated" data, require generation of updated structures.  This will generally involve merges and replacements of old and increment structures, a reading in of old and increment structures and a writing out of the updated structures, referred to as "regeneration". [0129] Basically, Vold and Vinc are alternately traversed sequentially from their beginnings in order of increasing value.  A given sequence in one file ends when the next value would be greater than the last value read from the other file; at this point the next sequence is read from the other file.  The sequences of values, with no duplicates, are copied into Vupd [0130] Steps: TABLE-US-00002 Set i = 0, j = 0, iprev = 0, jprev = 0, kprev =0 Do while i &lt;= count of Vold -1 and j &lt;= count of V.sub.inc -1 if V.sub.old(i) = V.sub.inc(j) increment i and j Else if Vold(i) &gt; V.sub.inc(j) Do while Vold(i) &gt; V.sub.inc(j) and j &lt; count of V.sub.inc -1 increment j Loop copy V.sub.inc(jprev) through V.sub.inc(j - 1) to V.sub.upd(kprev) through V.sub.upd(kprev + j - 1 - jprev) Set jprev = j, kprev = kprev + j - jprev Increment j Increment i If j = count of V.sub.inc -1 Copy V.sub.inc(j) to V.sub.upd(kprev) Increment kprev End if End if Else if V.sub.old(i) &lt; V.sub.inc(j) Do While V.sub.old(i) &lt; V.sub.inc(j) and i &lt; count of V.sub.old -1 increment i Loop copy V.sub.old(iprev) through V.sub.old(i - 1) to V.sub.upd(kprev) through V.sub.upd(kprev + i - 1 - iprev) Set iprev = i, kprev = kprev + i - iprev Increment j Increment i If i = count of V.sub.old -1 Copy V.sub.old(i) to V.sub.upd(kprev) Increment kprev End if End if Loop If i &lt;= count of V.sub.old -1 copy V.sub.old(iprev) through V.sub.old(count of V.sub.old - 1) to V.sub.upd(kprev) through V.sub.upd(kprev + count of V.sub.old - 1 - iprev) End If If j &lt;= count of V.sub.inc -1 copy V.sub.inc(jprev) through V.sub.inc(count of V.sub.inc - 1) to V.sub.upd(kprev) through V.sub.upd(kprev + count of V.sub.inc - 1 - jprev) End If [0131] The assumptions for an incremental load of a high cardinality column would be that: [0132] 1.  the old V-list is much larger than the incremental V-list [0133] 2.  insertions will generally be widely separated, and not be in long, sequential runs.  This would not be the case for a column whose values are related to the increment--for instance, a "transaction_date" field that is related to increments loaded over time. [0134] Different assumptions could modify the above algorithm, for example, by simply appending Vinc to Vold (with checking) if it were known that the increment values should all be greater than the old ones. [0135] 2.  Merge of D-List [0136] This is a moderately simple regeneration.  As with the V-list, Dold is interleaved with D.sub.inc and copied piecewise to Dupd at each insert.  There are two additional components: [0137] 1.  Positional: For a Vinc value that is present in Vold, increment the value of Dold by the count of D.sub.inc for that V.sub.inc value before copying to Dupd.  For a Vinc value that is not present in Vold, insert the D.sub.inc count value into Dupd following the insertion patterns of the V-list merge. [0138] 2.  Cumulative summing: increment the Dupd values after each insertion by the sum of the previous insertions. [0139] For certain databases, it may be faster to just convert the Dold and D.sub.inc into Count-lists first (count-lists being lists of the numbers of repetitions of each unique value), increment or insert the Dinc counts into the Dold counts, and then generate a standard (cumulative) Dupd.  Even a single insertion early in Dold will necessitate incrementing all of the Dold values following it, so that there will not be many more additions if all of the counts have to be added, as opposed to only adding the counts from D.sub.inc to cumulative values in Dold.  However, there may also be a performance benefit to using the cumulative format because there will be fewer different numbers to be added. [0161] Accordingly, the present invention replaces record-oriented physical storage with much improved storage structures that achieve numerous improvements over prior systems, some of which are described above and others of which will appear in the following description.  Description and understanding of these storage structures and of their consequent advantages is promoted by the consistent use of certain terms which, although known in the art, are now defined for the purposes of the present invention.  Database and file systems have structures, which conveniently store and retrieve data in a semantically meaningful manner, and can be conventionally described as a series of structural levels with particular views describing the interfaces between the levels.  Typically, there is first a physical level including the actual memory devices in a system, and an accompanying physical view describing how data blocks are actually arranged and positioned in physical memory.  Next is a stored-record view describing the logical structures and formats for data in physical storage.  For example, if a stored-record view includes a tree structure, then the physical view may describe how the data for the leaves and nodes of the tree is placed in storage blocks and how the storage blocks are placed in physical storage.  Next, an external-record view describes the format by which data is exchanged between the stored-record view and higher structural levels.  For example, a linear list of data elements may be an external-record view for a tree structured stored-record view that stores the data elements in a binary tree.  Finally, there are more general levels and views, such as a conceptual level and an accompanying conceptual view (or data model) describing how the end-user logically sees the data, and accompanying functions which provide user database of file functionality.  The physical and stored-record levels are collectively referred to herein as "internal levels", while all more general levels are referred to as "higher (or external) levels". [claim 6] 6.  The method of claim 5 further comprising updating a record of criteria of the previously received database query with criteria from the received database query [as
responding, by an update processor, to update requests (e.g. queries) to store update tuple data with respect to a database table (e.g. base-table columns), wherein said update processor operates to store said update tuple data as a differential update (e.g. changes, incremental update) in a positional (e.g. position) delta (e.g. changes, incremental update) tree (e.g. tree structure – Vinc (i.e. incremental)) provided as a write-store structure established within a memory store accessible by said update processor, and wherein said positional delta tree stores said differential update in a manner to identify a current tuple position (e.g. An update cycle is defined below in more detail, but essentially consists of accumulating changes to the database in a "live" area, and slowly folding these changes into the larger (and more slowly changing) base tables) where said differential update is to be applied in said database table (e.g. The sequences of values, with no duplicates, are copied into Vupd); and
	responding, by a query processor, to query requests (e.g. queries) to provide responsive tuple data, with respect to said database table (e.g. base-table columns), wherein said query processor operates to, in responding to at least one of the query requests (e.g. queries on the recent arrivals), dynamically (e.g. dynamically) merge (e.g. merge; The priority of the merge process is dynamically adjusted depending on the arrival rate of records into the queryable queue.  The priority will start relatively low, but will be increased as more and more resources are consumed by processing queries on the recent arrivals) said update tuple data retrieved from said positional delta tree with stable tuple data retrieved from said database table based on said current tuple position (e.g. An update cycle is defined below in more detail, but essentially consists of accumulating changes to the database in a "live" area, and slowly folding these changes into the larger (and more slowly changing) base tables) and a position of tuple data read from said database table to provide the responsive tuple data]).
Although Tarin substantially teaches the claimed invention, Tarin does not explicitly indicate responding, by a query processor, to query requests to provide responsive tuple data … retrieve said update tuple data from said positional delta tree.
Plattner teaches the limitations by stating
	responding, by a query processor, to query requests to provide responsive tuple data, with respect to said database table, wherein said query processor operates, in responding to at least one of the query requests, retrieve said update tuple data from said positional delta tree and dynamically merge said update tuple data retrieved from said positional delta tree with stable tuple data retrieved from said database table based on said current tuple position (Plattner Abstract, [0064], claim 4 and Fig. 2 e.g. [0064] Database queries and analytical reports (note the query 222) in return are directly handled by TREX 206.  The CODPS 206 includes a kernel 232 (in this specific implementation, also referred to as the TREX kernel), a main index 234, and a delta index 236.  TREX 206 arranges its data in the main index 234.  The main index 234 holds the same data as the database tables 214 in MaxDB 204, though tables are stored differently.  In the RDBMS 204, tables are stored row-wise.  In TREX 206 they are stored column-wise.  The advantage of this data structure is discussed in the next section.  Since the main index 234 is highly optimized for read access, TREX 206 holds the delta index 236 to allow fast data retrieval while concurrently updating its data set.  All updates and inserts taken from the queue tables 216 are collected in the delta index 236.  When responding to a query, data in the delta index 236 as well as the main index 234 is accessed to provide a consistent view of the entire data set compared with the database tables 214 of MaxDB 204.  The delta index 236 may not be as compressed and optimized for read access as the main index 234.  Therefore, it should not exceed a size limit as determined by the hardware limits of the implementing system.  Upon reaching a criterion such as a certain size or in pre-set time intervals the TREX kernel 232 (or a monitoring component thereof) merges the delta index 236 with the main index 234.  Merging the delta index 236 with the main index 234 neither blocks read nor write access of data within TREX 206.  The column-oriented data processing system 206 may be implemented on one or more computer systems that may be networked together. [claim 4] 4.  The computer system of claim 1, wherein said column-oriented data processing component comprises: a main index component that stores main data corresponding to said database information; a delta index component that stores delta data corresponding to a plurality of updated database information; and a monitoring component that merges said delta data stored in said delta index component into said main data stored in said main index component according to a criterion [as responding, by a query processor, to query requests (e.g. query) to provide responsive tuple data (e.g. When responding to a query, data in the delta index 236 as well as the main index 234 is accessed to provide a consistent view of the entire data set compared with the database tables 214 of MaxDB 204), with respect to said database table (e.g. database tables 214), wherein said query processor operates, in responding to at least one of the query requests (e.g. query), retrieve (e.g. When responding to a query, data in the delta index 236 as well as the main index 234 is accessed to provide a consistent view of the entire data set compared with the database tables 214 of MaxDB 204) said update tuple data from said positional delta tree (e.g. delta index 236 - a delta index component that stores delta data corresponding to a plurality of updated database information) and dynamically merge said update tuple data retrieved from said positional delta tree with stable tuple data retrieved from said database table based on said current tuple position (e.g. merges said delta data stored in said delta index component into said main data stored in said main index component according to a criterion)]) and a position of tuple data read from said database table to provide the responsive tuple data.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Plattner’s teaching would have allowed Tarin to develop data structures, and accompanying methods and systems using these data structures, that take cost-effective advantage of the above trends in disk technology to improve query performance (Tarin [0013]).
7.	With respect to claim 13,
	Tarin further discloses wherein said current tuple position is with respect to an ordering of said database table (Tarin [0115] – [0138] and [0161] e.g. [0120] An obvious extension is simply to batch together a number of changes that must be made, sorting them in the appropriate order, and merging the new (usually much shorter) sorted list into the new master as it is being copied).
8.	With respect to claim 14,
	Plattner further discloses wherein said current tuple position is associated with a start time of said differential update (Plattner [0057] e.g. provide inherent support for insert-only data models, because they treat updates of a field as an insert operation with a timestamp associated).
9.	With respect to claim 15,
	Tarin further discloses wherein responding to said at least one of the query requests occurs before said differential update is applied in said database table (Tarin [0070] e.g. One column of the table, being in sorted order, is encoded using a V-list/D-list combination described above, and thus does not need to be stored as a VID list.  This also provides for trivial access to any specified range of this table when it is queried on the sorted column (herein called the "characteristic column")).
10.	With respect to claim 16,
	Tarin further discloses wherein said database table is stored in a persistent memory store that is separate from said memory store that stores said positional delta tree (Tarin [0169] e.g. [0169] In further detail, areas A-D of the disk devices illustrated in FIGS. 1A-B illustrate sample contiguous allocations of disk storage).
11.	With respect to claim 17,
	Plattner further discloses wherein said persistent memory store is at least one of a Flash-based memory store operating as a directly accessible memory or a Flash-based disk emulation memory store (Plattner [0112] e.g. A storage device 1403 is also provided for storing information and instructions.  Common forms of storage devices include, for example, a hard drive, a magnetic disk, an optical disk, a CD-ROM, a DVD, a flash memory, a USB memory card, or any other medium from which a computer can read).
12.	With respect to claim 18,
	Tarin further discloses wherein said update processor stores said differential update such that the current tuple position is defined by a mapping [Wingdings font/0xE0] index between stable tuple positions existing in said database table at a first point in time, and effective tuple positions corresponding to said stable tuple positions at a second point in time reflecting applying said differential update to said database table prior to a second point in time (Tarin [0115] – [0138] and [0161] e.g. [0117] Maintaining the original base table and the permutation structures in the presence of updates is equivalent to maintaining the base tables and indexes of a traditional database, and is well-understood. [0123] Permutation lists, consisting of a list of the row ids (RIDs) containing a given value, ordered by value, can be used, along with D-lists and V-lists, as indexes into the VID-lists [as mapping]).
13.	With respect to claim 19,
	Tarin further discloses wherein said update processor manages said positional delta tree within said write-store structure to represent differential updates as leaf nodes related through mapping nodes storing delta values with respect to directly connected child nodes, wherein each said delta value represents a net change in effective tuple position for updates stored in a corresponding child subtree of nodes, and wherein leaf nodes store references to entries in update type defined differential value tables (Tarin [0161] e.g. [0161] Accordingly, the present invention replaces record-oriented physical storage with much improved storage structures that achieve numerous improvements over prior systems, some of which are described above and others of which will appear in the following description.  Description and understanding of these storage structures and of their consequent advantages is promoted by the consistent use of certain terms which, although known in the art, are now defined for the purposes of the present invention.  Database and file systems have structures, which conveniently store and retrieve data in a semantically meaningful manner, and can be conventionally described as a series of structural levels with particular views describing the interfaces between the levels.  Typically, there is first a physical level including the actual memory devices in a system, and an accompanying physical view describing how data blocks are actually arranged and positioned in physical memory.  Next is a stored-record view describing the logical structures and formats for data in physical storage.  For example, if a stored-record view includes a tree structure, then the physical view may describe how the data for the leaves and nodes of the tree is placed in storage blocks and how the storage blocks are placed in physical storage.  Next, an external-record view describes the format by which data is exchanged between the stored-record view and higher structural levels.  For example, a linear list of data elements may be an external-record view for a tree structured stored-record view that stores the data elements in a binary tree.  Finally, there are more general levels and views, such as a conceptual level and an accompanying conceptual view (or data model) describing how the end-user logically sees the data, and accompanying functions which provide user database of file functionality.  The physical and stored-record levels are collectively referred to herein as "internal levels", while all more general levels are referred to as "higher (or external) levels").
14.	With respect to claim 20,
	Tarin further discloses wherein said host computer includes a central processing subsystem including a cache memory store providing for storage of cache lines of data, and wherein nodes of said positional delta tree are sized to permit one or more nodes of said positional delta tree to be read into and stored as a cache line of data (Tarin [0115] – [0138] and [0161] e.g. Storing Column Groups [0115] In a separate embodiment, the vertical subdivisions of the table that are cached are not individual columns, but several columns taken together. Updates [0116] There are three components of the data structures that are stored for the cached cluster architecture: 1) the primary representation of the data, consisting of the original base-table columns, 2) the permutation structures that connect sets of filter (or selection/restriction) columns to sets of projected columns, and 3) the cached data structures representing permuted copies of these projected columns.  All of these must be maintained in the presence of updates).
15.	With respect to claim 21,
	Tarin further discloses wherein a substantial portion of said positional delta tree nodes are stored within and accessed by said central processing subsystem from said cache memory store (Tarin [0115] – [0138] and [0161] e.g. Storing Column Groups [0115] In a separate embodiment, the vertical subdivisions of the table that are cached are not individual columns, but several columns taken together. Updates [0116] There are three components of the data structures that are stored for the cached cluster architecture: 1) the primary representation of the data, consisting of the original base-table columns, 2) the permutation structures that connect sets of filter (or selection/restriction) columns to sets of projected columns, and 3) the cached data structures representing permuted copies of these projected columns.  All of these must be maintained in the presence of updates).
16.	With respect to claim 22,
	Tarin further discloses
a) responding to a transaction start request to establish a database transaction with respect to said database table, wherein said differential update is stored to a transaction-store established within said memory store in a transaction positional delta tree, and wherein said transaction positional delta tree stores said differential update in a manner to identify said current tuple position where said differential update is to be applied in said database table; and
	b) responding to a transaction commit request to transfer said differential update from said transaction positional delta tree to said positional delta tree (Tarin [0156] – [0157] e.g. [0156] Transaction Support: A transaction must pass the "ACID" test.  "A" is for atomicity and that means that either all the updates in a transaction are applied to the database or none of them are applied.  "C" is for consistency and that means that after each transaction completes the database still follows any rules that it is supposed to follow.  "I" is for isolation and that means that each transaction does not see the effect of any incomplete transaction even though many transactions are running concurrently.  "D" is for durability and that means that once a transaction commits then its effect survives even if there is a subsequent system crash [0157] The invention can support transactions using techniques known to those skilled in the art.  For example, two techniques are the use of a transaction log and the use of a logical lock manager.  Atomicity occurs by the write to a transaction log of a single log record that indicates the commit or abort (i.e. completion) of that transaction.  Isolation occurs by the use of a logical lock manager that read or write lock records that are read or written by the transaction.  These locks prevent other transactions from reading or writing them until the transaction holding the locks releases the locks (typically when it completes).  A novel use of a logical lock manager is to lock individual fields of an individual record instead of locking the entire record.  This finer granularity of lock increases the amount of concurrency allowable for the database.  (This discussion applies as well to other modes of locking, e.g. intention locks).  Durability occurs by writing a description of the transaction to the transaction log and flushing that description to disk before considering the transaction to be complete.  Consistency occurs as in the traditional database because the user application implements their transactions to preserve the database rules).
17.	With respect to claim 23,
	Tarin further discloses responding to said transaction start request to establish an isolation positional delta tree as an instance copy of said positional delta tree accessible by said query processor, wherein query requests with respect to said database table received within said database transaction complete against said isolation positional delta tree and said database table (Tarin [0156] – [0157] e.g. [0156] Transaction Support: A transaction must pass the "ACID" test.  "A" is for atomicity and that means that either all the updates in a transaction are applied to the database or none of them are applied.  "C" is for consistency and that means that after each transaction completes the database still follows any rules that it is supposed to follow.  "I" is for isolation and that means that each transaction does not see the effect of any incomplete transaction even though many transactions are running concurrently.  "D" is for durability and that means that once a transaction commits then its effect survives even if there is a subsequent system crash [0157] The invention can support transactions using techniques known to those skilled in the art.  For example, two techniques are the use of a transaction log and the use of a logical lock manager.  Atomicity occurs by the write to a transaction log of a single log record that indicates the commit or abort (i.e. completion) of that transaction.  Isolation occurs by the use of a logical lock manager that read or write lock records that are read or written by the transaction.  These locks prevent other transactions from reading or writing them until the transaction holding the locks releases the locks (typically when it completes).  A novel use of a logical lock manager is to lock individual fields of an individual record instead of locking the entire record.  This finer granularity of lock increases the amount of concurrency allowable for the database.  (This discussion applies as well to other modes of locking, e.g. intention locks).  Durability occurs by writing a description of the transaction to the transaction log and flushing that description to disk before considering the transaction to be complete.  Consistency occurs as in the traditional database because the user application implements their transactions to preserve the database rules).
18.	With respect to claim 24,
	Tarin further discloses determining, in response to said transaction commit request, to transfer said differential update from said transaction positional delta tree to said positional delta tree, wherein said determining is conditional dependent on whether said differential update conflicts with another differential update transferred to said positional delta tree within a time range represented by said database transaction (Tarin [0024] e.g. Say a given time range (the last 2 quarters, out of the last 3 years, for instance), or geographic range (New York, out of the whole country)).
19.	Claims 28-31 are same as claims 12-15 and are rejected for the same reasons as applied hereinabove.

20.	Claim 32 is rejected under 35 U.S.C. 103(a) as being obvious by Tarin in view of Plattner, and further in view of Richey et al (U.S. 20070220027 A1 hereinafter, “Richey”).
21.	With respect to claim 32,
Although Tarin and Plattner combination substantially teaches the claimed invention, They do not explicitly indicate wherein the at least one of the query requests is a select query.
Richey teaches the limitations by stating wherein wherein the at least one of the query requests is a select query (Richey [0089] – [0090] e.g. SQL; SELECT).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Richey’s teaching would have allowed Tarin and Plattner combination to develop data structures, and accompanying methods and systems using these data structures, that take cost-effective advantage of the above trends in disk technology to improve query performance (Tarin [0013]).

Allowable Subject Matter
22.	Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
23.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
24.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 8, 2022